THIS NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED.
IT MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED OR HYPOTHECATED IN THE ABSENCE OF
AN EFFECTIVE REGISTRATION STATEMENT AS TO THE SECURITIES UNDER SAID ACT OR AN
OPINION OF COUNSEL SATISFACTORY TO THE CORPORATION THAT SUCH REGISTRATION IS NOT
REQUIRED.

 

 

SECURED CONVERTIBLE PROMISSORY NOTE

 

 

 

US $______________ Las Vegas, Nevada

_____________, 2018

 

For good and valuable consideration, Globe Photos, Inc., a Delaware corporation,
(“Maker”), hereby makes and delivers this Promissory Note (this “Note”) in favor
of ___________ or its assigns (“Holder”), and hereby agrees as follows:

 

1.                  Principal Obligation and Interest. For value received, Maker
promises to pay to Holder at such place as Holder may designate in writing, in
currently available funds of the United States, the principal sum of
___________________ Dollars ($__________). Maker’s obligation under this Note
shall accrue interest at the rate of ten percent (10%) per annum from the date
hereof until paid in full. Interest shall be computed on the basis of a 365-day
year or 366-day year, as applicable and actual days lapsed.

 

2.        Payment Terms.

 

Maker agrees to remit payment in full of all principal and interest due
hereunder to Holder on or before April 30, 2019 (“Maturity”).

 

Accrued interest on this Note shall be payable at Maturity to the Holder.

 

Maker shall have the right to prepay this Note by paying all of the principal
and accrued interest owing under the Note at the time of prepayment.

 

All payments shall be applied first to late charges, then to interest, then to
principal and shall be credited to the Maker's account on the date that such
payment is physically received by the Holder.

 

3.       Conversion.

 

a.                   Voluntary Conversion. Holder may, at its sole option,
convert all or any portion of the accrued interest and unpaid principal balance
of this Note into fully paid and non- assessable shares of common stock of the
Maker at the conversion price of $0.10 per share (the “Conversion Price”). The
number of shares of common stock to be issued upon each conversion of this Note
shall be determined by dividing the Conversion Amount (as defined below) by the
applicable Conversion Price then in effect on the date specified in the notice
of conversion given by Holder (the “Notice of Conversion”), delivered to the
Maker by the Holder on such conversion date (the “Conversion Date”). The term
“Conversion Amount” means, with respect to any conversion of this Note, the sum
of (1) the principal amount of this Note to be converted in such conversion plus
(2) at the Holder’s option, accrued and unpaid interest, if any, on such
principal amount at the interest rates provided in this Note to the Conversion
Date.

 

b.                  Mandatory Conversion. Upon any uplist to a national
exchange, the Note shall automatically convert at the Conversion Price

 

 1 

 

 



3.       PiggyBack Registration Rights. Maker shall include on the next
registration statement it files with SEC (or on the subsequent registration
statement if such registration statement is withdrawn) all shares issuable upon
conversion of this Note.

 

3.       Security Interest.

 

a.                   Grant. As collateral security for the prompt, complete, and
timely satisfaction of all present and future indebtedness, liabilities, duties,
and obligations of Maker to Holder evidenced by or arising under this Note, and
including, without limitation, all principal and interest payable under this
Note, any future advances added to the principal amount due hereunder
(collectively, the “Obligations”), the Maker hereby pledges, assigns and grants
to Investor a continuing security interest and lien in all of the Maker’s right,
title and interest in and to the property, whether now owned or hereafter
acquired by Maker and whether now existing or hereafter coming into existence or
acquired, including the proceeds of any disposition thereof, described on
Exhibit “A” attached hereto and incorporated herein by this reference
(collectively, the “Collateral”). As applicable, the terms of this Note with
respect to the Maker’s granting of a security interest in the Collateral to
Investor shall be deemed to be a security agreement under applicable provisions
of the Uniform Commercial Code (“UCC”), with Maker as the debtor and Holder as
the secured party.

 

b.                  Perfection. Upon the execution and delivery of this Note,
Maker authorizes Holder to file such financing statements and other documents in
such offices as shall be necessary or as Holder may reasonably deem necessary to
perfect and establish the priority of the liens granted by this Note, including
any amendments, modifications, extensions or renewals thereof. Maker agrees,
upon Holder’s request, to take all such actions as shall be necessary or as
Investor may reasonably request to perfect and establish the priority of the
liens granted by this Note, including any amendments, modifications, extensions
or renewals thereof.

 

4.        Representations and Warranties of Maker. Maker hereby represents and
warrants the following to Holder:

 

a.                   Maker and those executing this Note on its behalf have the
full right, power, and authority to execute, deliver and perform the obligations
under this Note, which are not prohibited or restricted under the articles of
incorporation or bylaws of Maker. This Note has been duly executed and delivered
by an authorized officer of Maker and constitutes a valid and legally binding
obligation of Maker enforceable in accordance with its terms.

 

b.                  The execution of this Note and Maker’s compliance with the
terms, conditions and provisions hereof does not conflict with or violate any
provision of any agreement, contract, lease, deed of trust, indenture, or
instrument to which Maker is a party or by which Maker is bound, or constitute a
default thereunder or result in the imposition of any lien, charge, encumbrance,
claim or security interest of any nature whatsoever.

 

 2 

 

 



5.        Defaults. The following shall be events of default under this Note:

 

a.                   Maker’s failure to remit any payment under this Note on or
before the date due, if such failure is not cured in full within ten (10) days
of written notice of default;

 

b.                  If Maker is dissolved, whether pursuant to any applicable
articles of incorporation or bylaws, and/or any applicable laws, or otherwise;

 

c.                   The entry of a decree or order by a court having
jurisdiction in the premises adjudging the Maker bankrupt or insolvent, or
approving as properly filed a petition seeking reorganization, arrangement,
adjustment or composition of or in respect of the Maker under the federal
Bankruptcy Code or any other applicable federal or state law, or appointing a
receiver, liquidator, assignee or trustee of the Maker, or any substantial part
if its property, or ordering the winding up or liquidation of its affairs, and
the continuance of any such decree or order unstayed and in effect for a period
of twenty (20) days; or

 

d.                  Maker’s institution of proceedings to be adjudicated a
bankrupt or insolvent, or the consent by it to the institution of bankruptcy or
insolvency proceedings against it, or its filing of a petition or answer or
consent seeking reorganization or relief under the federal Bankruptcy Code or
any other applicable federal or state law, or its consent to the filing of any
such petition or to the appointment of a receiver, liquidator, assignee or
trustee of the company, or of any substantial part of its property, or its
making of an assignment for the benefit of creditors or the admission by it in
writing of its inability to pay its debts generally as they become due, or the
taking of corporate action by the Maker in furtherance of any such action.

 

6.       Rights and Remedies of Holder. Upon the occurrence of an event of
default by Maker under this Note or at any time before default when the Holder
reasonably feels insecure, then, in addition to all other rights and remedies at
law or in equity, Holder may exercise any one or more of the following rights
and remedies:

 

a.                   Accelerate the time for payment of all amounts payable
under this Note by written notice thereof to Maker, whereupon all such amounts
shall be immediately due and payable.

 

b.                  Pursue any other rights or remedies available to Holder at
law or in equity.

 

7.       Interest To Accrue Upon Default. Upon the occurrence of an event of
default by Maker under this Note, the balance then owing under the terms of this
Note shall accrue interest at the rate of fifteen percent (15%) per annum, from
the date of default until Holder is satisfied in full.

 

8.        Representation of Counsel. Maker acknowledges that it has consulted
with or have had the opportunity to consult with Maker’s legal counsel prior to
executing this Note. This Note has been freely negotiated by Maker and Holder
and any rule of construction to the effect that any ambiguities are to be
resolved against the drafting party shall not be employed in the interpretation
of this Note.

 

9.        Choice of Laws; Actions. This Note shall be constructed and construed
in accordance with the internal substantive laws of the State of Nevada, without
regard to the choice of law principles of said State. Maker acknowledges that
this Note has been negotiated in Clark County, Nevada. Accordingly, the
exclusive venue of any action, suit, counterclaim or cross claim arising under,
out of, or in connection with this Note shall be the state or federal courts in
Clark County, Nevada. Maker hereby consents to the personal jurisdiction of any
court of competent subject matter jurisdiction sitting in Clark County, Nevada.

 

 3 

 

 



10.        Usury Savings Clause. Maker expressly agrees and acknowledges that
Maker and Holder intend and agree that this Note shall not be subject to the
usury laws of any state other than the State of Nevada. Notwithstanding anything
contained in this Note to the contrary, if collection from Maker of interest at
the rate set forth herein would be contrary to applicable laws of such State,
then the applicable interest rate upon default shall be the highest interest
rate that may be collected from Maker under applicable laws at such time.

 

11.        Costs of Collection. Should the indebtedness represented by this
Note, or any part hereof, be collected at law, in equity, or in any bankruptcy,
receivership or other court proceeding, or this Note be placed in the hands of
any attorney for collection after default, Maker agrees to pay, in addition to
the principal and interest due hereon, all reasonable attorneys’ fees, plus all
other costs and expenses of collection and enforcement, including any fees
incurred in connection with such proceedings or collection of the Note and/or
enforcement of Holder’s rights.

 

12.        Miscellaneous.

 

a.                   This Note shall be binding upon Maker and shall inure to
the benefit of Holder and its successors, assigns, heirs, and legal
representatives.

 

b.                  Any failure or delay by Holder to insist upon the strict
performance of any term, condition, covenant or agreement of this Note, or to
exercise any right, power or remedy hereunder shall not constitute a waiver of
any such term, condition, covenant, agreement, right, power or remedy.

 

c.                   Any provision of this Note that is unenforceable shall be
severed from this Note to the extent reasonably possible without invalidating or
affecting the intent, validity or enforceability of any other provision of this
Note.

 

d.                  This Note may not be modified or amended in any respect
except in a writing executed by the party to be charged.

 

e.                   Time is of the essence.

 

13.       Notices. All notices required to be given under this Note shall be
given at such address as a party may designate by written notice to the other
party.

 

Notices may be transmitted by facsimile, certified mail, private delivery, or
any other commercially reasonable means, and shall be deemed given upon receipt
by the Party to whom they are addressed.

 

14.       Waiver of Certain Formalities. All parties to this Note hereby waive
presentment, dishonor, notice of dishonor and protest. All parties hereto
consent to, and Holder is hereby expressly authorized to make, without notice,
any and all renewals, extensions, modifications or waivers of the time for or
the terms of payment of any sum or sums due hereunder, or under any documents or
instruments relating to or securing this Note, or of the performance of any
covenants, conditions or agreements hereof or thereof or the taking. Any such
action taken by Holder shall not discharge the liability of any party to this
Note.

 

 4 

 

 



IN WITNESS WHEREOF, this Note has been executed effective the date and place
first written above.

 

“Maker”: Globe Photos, Inc.

 

 

By: ________________________________

 

Its: ________________________________

 

Print Name:

 

Date:______________________________

 



 5 

 

